Exhibit 10.3




SHARE EXCHANGE AGREEMENT




by and among




Phoenix International (China) Limited Company. (“Phoenix International”)




and




the Stockholder of Phoenix International,




on the one hand;




and




TK Star Design Inc (“PUBCO”),

a Nevada corporation,




and




the Majority Stockholders of PUBCO,




on the other hand







July 20, 2011

 











1




--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT




This Share Exchange Agreement, dated as of July 20, 2011 (this “Agreement”), is
made and entered into by and among Guolin Yang, Hongdong Xu, and Jun Liang and
Zhenping Wang (the “Phoenix International Stockholders”), shareholders of
Phoenix International (China) Limited, a Hong Kong company (“Phoenix
International”), on the one hand; and TK Star Design Inc., a publicly traded
corporation incorporated in Nevada (OTCBB: PUBCO) (“PUBCO”), and the
shareholders of PUBCO listed on Signature Page for PUBCO Stockholders that is
attached hereto (the “PUBCO Stockholders”), on the other hand. Phoenix
International is a party to this agreement solely to make representations and
warranties as set forth herein.




RECITALS




WHEREAS, the Board of Directors of PUBCO has adopted resolutions approving
PUBCO’s acquisition of shares of Phoenix International (the “Acquisition”) upon
the terms and conditions hereinafter set forth in this Agreement;




WHEREAS, Phoenix International Stockholders own 100%of the issued and
outstanding capital stock of Phoenix International (the “Phoenix International
Shares”), and the Phoenix International Stockholders desire to sell the Phoenix
International Shares pursuant to the terms and conditions of this Agreement;




WHEREAS, the PUBCO Stockholders hold an amount of shares of PUBCO common stock
which represents at least a majority of the issued and outstanding capital stock
of PUBCO;




WHEREAS, the PUBCO Stockholders will enter into this Agreement for the purpose
of making certain representations, warranties, covenants, indemnifications and
agreements;




WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) of the Code and the regulations
corresponding thereto, so that the Acquisition shall qualify as a tax free
reorganization under the Code.




NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:




ARTICLE 1

THE ACQUISITION




1.1 The Acquisition. Upon the terms and subject to the conditions hereof, at the
Closing (as hereinafter defined) the parties shall do the following:




(a)  The Phoenix International Stockholders will sell, convey, assign, transfer
and deliver to PUBCO stock certificates representing the Phoenix International
Shares, which shall constitute 100% of the issued and outstanding shares of
Phoenix International.




(b)  As consideration for the acquisition of the Phoenix International Shares,
PUBCO will issue to the Phoenix International Stockholders, a stock certificate
representing the number of shares of PUBCO common stock set forth opposite such
party’s name on Schedule 1.1(a) attached hereto  total 36,351,500

Shares, collectively, the “PUBCO Shares”).




2




--------------------------------------------------------------------------------




1.2 Closing Date. The closing of the Acquisition (the “Closing”) shall take
place as soon as practicable upon signing of this Agreement, and prior to July
20, 2011, or on such other date as may be mutually agreed upon by the parties.
Such date is referred to herein as the “Closing Date.”




1.3 Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement, the Phoenix International Stockholders, Phoenix
International, PUBCO Stockholders and/or PUBCO will take all such lawful and
necessary action.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF PHOENIX INTERNATIONAL




Phoenix International hereby represents and warrants to PUBCO and the PUBCO
Stockholders as follows:




2.1  Organization. Phoenix International has been duly incorporated, validly
exists as a corporation, and is in good standing under the laws of its
jurisdiction of incorporation, and has the requisite power to carry on its
business as now conducted.




2.2  Capitalization. The authorized capital stock of Phoenix International
consists of 10,000 shares of common stock, Hong Kong Dollar $ 1.00 par value per
share, of which at the Closing, no more than 10,000 shares shall be issued and
outstanding. All of the issued and outstanding shares of capital stock of
Phoenix International, as of the Closing, are duly authorized, validly issued,
fully paid, non-assessable and free of preemptive rights. There are no voting
trusts or any other agreements or understandings with respect to the voting of
Phoenix International’s capital stock.




2.3  Certain Corporate Matters. Phoenix International is duly qualified to do
business as a corporation and is in good standing in each jurisdiction in which
the ownership of its properties, the employment of its personnel or the conduct
of its business requires it to be so qualified, except where the failure to be
so qualified would not have a material adverse effect on Phoenix International’s
financial condition, results of operations or business. Phoenix International
has full corporate power and authority and all authorizations, licenses and
permits necessary to carry on the business in which it is engaged and to own and
use the properties owned and used by it.




2.4  Authority Relative to this Agreement. Phoenix International has the
requisite power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
by Phoenix International and the consummation by Phoenix International of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of Phoenix International and no other actions on the part of Phoenix
International are necessary to authorize this Agreement or the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Phoenix International and constitutes a valid and binding agreement
of Phoenix International, enforceable against Phoenix International in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.




3




--------------------------------------------------------------------------------




2.5  Consents and Approvals; No Violations. Except for applicable requirements
of federal securities laws and state securities or blue-sky laws, no filing
with, and no permit, authorization, consent or approval of, any third party,
public body or authority is necessary for the consummation by Phoenix
International of the transactions contemplated by this Agreement. Neither the
execution and delivery of this Agreement by Phoenix International nor the
consummation by Phoenix International of the transactions contemplated hereby,
nor compliance by Phoenix International with any of the provisions hereof, will
(a) conflict with or result in any breach of any provisions of the charter or
Bylaws of Phoenix International, (b) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license, contract, agreement or other instrument or obligation to which Phoenix
International is a party or by which they any of their respective properties or
assets may be bound or (c) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to Phoenix International, or any of its properties
or assets, except in the case of clauses (b) and (c) for violations, breaches or
defaults which are not in the aggregate material to PUBCO taken as a whole.




2.6  Books and Records. The books and records of Phoenix International delivered
to PUBCO prior to the Closing fully and fairly reflect the transactions to which
Phoenix International is a party or by which it or its properties are bound and
there shall be no material difference between the unaudited financials of
Phoenix International given to PUBCO and the actual reviewed US GAAP results of
Phoenix International for two years ended December 31, 2009 and 2010 and three
months ended March 31, 2011.




2.7  Intellectual Property. Phoenix International has no knowledge of any claim
that, or inquiry as to whether, any product, activity or operation of Phoenix
International infringes upon or involves, or has resulted in the infringement
of, any trademarks, trade-names, service marks, patents, copyrights or other
proprietary rights of any other person, corporation or other entity; and no
proceedings have been instituted, are pending or are threatened.




2.8  Litigation. Phoenix International is not subject to any judgment or order
of any court or quasi-judicial or administrative agency of any jurisdiction,
domestic or foreign, nor is there any charge, complaint, lawsuit or governmental
investigation pending against Phoenix International. Phoenix International is
not a plaintiff in any action, domestic or foreign, judicial or administrative.
There are no existing actions, suits, proceedings against or investigations of
Phoenix International, and Phoenix International knows of no basis for such
actions, suits, proceedings or investigations. There are no unsatisfied
judgments, orders, decrees or stipulations affecting Phoenix International or to
which Phoenix International is a party.




2.9  Legal Compliance. To the best knowledge of Phoenix International, after due
investigation, no claim has been filed against Phoenix International alleging a
violation of any applicable laws and regulations of foreign, federal, state and
local governments and all agencies thereof. Phoenix International hold all of
the material permits, licenses, certificates or other authorizations of foreign,
federal, state or local governmental agencies required for the conduct of their
respective businesses as presently conducted.







4




--------------------------------------------------------------------------------




2.10 Contracts. Phoenix International has delivered to PUBCO copies of each and
every:




(a)  Contract or series of related contracts with the following Chinese
companies through its wholly owned subsidiary Hunan Beiwei International Media
Consulting Co., Ltd, a limited liability company organized under the laws of the
People’s Republic of China and a wholly-owned subsidiary of Phoenix
International (“Hunan Beiwei”)




i.  Changsha North Latitude 30 Cultural Communications Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China and
an affiliated entity of Hunan Beiwei through contractual arrangements (“North
Latitude”);




ii. Changsha Beichen Cultural Communications Co., Ltd., a limited liability
company organized under the laws of the People’s Republic of China and an
affiliated entity of Hunan Beiwei through contractual arrangements (“Beichen”);




iii. Changsha Zhongte Trade Advertising Co., Ltd., a limited liability company a
limited liability company organized under the laws of the People’s Republic of
China and an affiliated entity of Hunan Beiwei through contractual arrangements
(“Zhongte”)




(b)

material agreements of Phoenix International not made in the ordinary course of
business.




All of the foregoing are referred to as the “Contracts.” The copies of each of
the Contracts delivered are accurate and complete. Each Contract is in full
force and effect and constitutes a legal, valid and binding obligation of, and
is legally enforceable against, the respective parties thereto. There is no
material default with respect to any such contract which will give rise to
liability in respect thereof on the part of Phoenix International or the other
parties thereto. No notice of default or similar notice has been given or
received by Phoenix International under any of such contracts.




2.11  Disclosure. The representations and warranties and statements of fact made
by Phoenix International in this Agreement are, as applicable, accurate, correct
and complete and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.




5




--------------------------------------------------------------------------------




ARTICLE 3

REPRESENTATIONS AND WARRANTIES

OF THE PHOENIX INTERNATIONAL STOCKHOLDERS




The Phoenix International Stockholders hereby represents and warrants to PUBCO
as follows:




3.1 Ownership of the Phoenix International Shares. Phoenix International
Stockholders owns, beneficially and of record, good and marketable title to the
100% of the Phoenix International Shares, free and clear of all security
interests, liens, adverse claims, encumbrances, equities, proxies, options or
Stockholders’ agreements. The Phoenix International Stockholders represents that
such person has no right or claims whatsoever to any shares of Phoenix
International capital stock, other than the Phoenix International Shares that
Phoenix International Stockholders owns and Phoenix International Stockholders
does not have any options, warrants or any other instruments entitling Phoenix
International Stockholders to exercise to purchase or convert into shares of
Phoenix International capital stock. At the Closing, Phoenix International
Stockholders will convey to PUBCO good and marketable title to the Phoenix
International Shares, free and clear of any security interests, liens, adverse
claims, encumbrances, equities, proxies, options, shareholders’ agreements or
restrictions.




3.2  Authority Relative to this Agreement. This Agreement has been duly and
validly executed and delivered by Phoenix International Stockholders and
constitutes a valid and binding agreement of Phoenix International Stockholders,
enforceable against Phoenix International Stockholders in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.




3.3 Restricted Securities. Phoenix International Stockholders acknowledges that
the PUBCO Shares will not be registered pursuant to the Securities Act of 1933,
as amended (the “Securities Act”) or any applicable state securities laws, that
the PUBCO Shares will be characterized as “restricted securities” under federal
securities laws, and that under such laws and applicable regulations the PUBCO
Shares cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this regard, Phoenix International
Stockholders is familiar with Rule 144 promulgated under the Securities Act, as
currently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.




3.4 Accredited Investor. Phoenix International Stockholders is an “Accredited
Investor” as that term is defined in Rule 501 of Regulation D promulgated under
the Securities Act. Phoenix International Stockholders is able to bear the
economic risk of acquiring the PUBCO Shares pursuant to the terms of this
Agreement, including a complete loss of Phoenix International Stockholders’s
investment in the PUBCO Shares.




3.5 Legend. Phoenix International Stockholders acknowledges that the
certificate(s) representing the PUBCO Shares to be transferred to Phoenix
International Stockholders shall conspicuously set forth on the face or back
thereof a legend in substantially the following form:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.




6




--------------------------------------------------------------------------------

  

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF

PUBCO AND THE PUBCO STOCKHOLDERS




PUBCO and the PUBCO Stockholders hereby represent and warrant, jointly and
severally, to Phoenix International and Phoenix International Stockholders as of
the date hereof and as of the Closing Date (unless otherwise indicated), as
follows:




4.1  Organization. PUBCO is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation, and has the
requisite corporate power to carry on its business as now conducted.  




4.2  Capitalization. PUBCO’s authorized capital stock consists of 100,000,000
shares of capital stock, 99,000,000 of which are designated as Common Stock, $
0.001 par value per share and 1,000,000 of which are designated as Preferred
Stock, $0.001 par value per share, When issued, the PUBCO Shares and the
securities into which the PUBCO Shares can be converted into will be duly
authorized, validly issued, fully paid, non-assessable and free of preemptive
rights. There are no outstanding or authorized options, rights, warrants, calls,
convertible securities, rights to subscribe, conversion rights or other
agreements or commitments to which PUBCO is a party or which are binding upon
PUBCO providing for the issuance by PUBCO or transfer by PUBCO of additional
shares of PUBCO’s capital stock and PUBCO has not reserved any shares of its
capital stock for issuance, nor are there any outstanding stock option rights,
phantom equity or similar rights, contracts, arrangements or commitments to
issue capital stock of PUBCO. There are no voting trusts or any other agreements
or understandings with respect to the voting of PUBCO’s capital stock. There are
no obligations of PUBCO to repurchase, redeem or otherwise require any shares of
its capital stock as of the Closing.




4.3  Certain Corporate Matters. PUBCO is duly licensed or qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
in which the character of such properties or nature of such business requires it
to be so licensed or qualified other than such jurisdictions in which the
failure to be so licensed or qualified does not, or insofar as can reasonably be
foreseen, in the future will not, have a material adverse effect on its
financial condition, results of operations or business. PUBCO has full corporate
power and authority and all authorizations, licenses and permits necessary to
carry on the business in which it is engaged or in which it proposes presently
to engage and to own and use the properties owned and used by it. PUBCO has
delivered to Phoenix International true, accurate and complete copies of its
certificate or articles of incorporation and bylaws of PUBCO, which reflect all
restatements of and amendments made thereto at any time prior to the date of
this Agreement. The records of meetings of the Stockholders and Board of
Directors of PUBCO are complete and correct in all material respects. The stock
records of PUBCO and the Stockholder lists of PUBCO that PUBCO has previously
furnished to Phoenix International are complete and correct in all material
respects and accurately reflect the record ownership and the beneficial
ownership of all the outstanding shares of PUBCO’s capital stock and any other
outstanding securities issued by PUBCO. PUBCO is not in default under or in
violation of any provision of its certificate or articles of incorporation or
bylaws in any material respect. PUBCO is not in any material default or in
violation of any restriction, lien, encumbrance, indenture, contract, lease,
sublease, loan agreement, note or other obligation or liability by which it is
bound or to which any of its assets is subject.




7




--------------------------------------------------------------------------------




4.4  Authority Relative to this Agreement. Each of PUBCO and the PUBCO
Stockholders has the requisite power and authority to enter into this Agreement
and carry out its or his obligations hereunder. The execution, delivery and
performance of this Agreement by PUBCO and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of
PUBCO, and no other actions on the part of PUBCO are necessary to authorize this
Agreement or the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by PUBCO and the PUBCO Stockholders and
constitutes a valid and binding obligation of PUBCO and each of the PUBCO
Stockholders, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

4.5  Consents and Approvals; No Violations. Except for applicable requirements
of federal securities laws and state securities or blue-sky laws, no filing
with, and no permit, authorization, consent or approval of, any third party,
public body or authority is necessary for the consummation by PUBCO of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by PUBCO nor the consummation by PUBCO of the transactions
contemplated hereby, nor compliance by PUBCO with any of the provisions hereof,
will (a) conflict with or result in any breach of any provisions of the charter
or Bylaws of PUBCO, (b) result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
contract, agreement or other instrument or obligation to which PUBCO is a party
or by which they any of their respective properties or assets may be bound or
(c) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to PUBCO, or any of their respective properties or assets, except in
the case of clauses (b) and (c) for violations, breaches or defaults which are
not in the aggregate material to PUBCO taken as a whole.




4.6  Events Subsequent to Financial Statements. Except as disclosed in Schedule
4.6, since the filing of PUBCO’s most recent periodic report with SEC, there has
not been:




(a) Any sale, lease, transfer, license or assignment of any assets, tangible or
intangible, of PUBCO;




(b)  Any damage, destruction or property loss, whether or not covered by
insurance, affecting adversely the properties or business of PUBCO;




(c)  Any declaration or setting aside or payment of any dividend or distribution
with respect to the shares of capital stock of PUBCO or any redemption, purchase
or other acquisition of any such shares;




(d)  Any subjection to any lien on any of the assets, tangible or intangible, of
PUBCO;




(e)  Any incurrence of indebtedness or liability or assumption of obligations by
PUBCO;




(f)  Any waiver or release by PUBCO of any right of any material value;




(g)  Any compensation or benefits paid to officers or directors of PUBCO;




8




--------------------------------------------------------------------------------




(h)  Any change made or authorized in the Articles of Incorporation or Bylaws of
PUBCO;

 

(i)  Any loan to or other transaction with any officer, director or Stockholder
of PUBCO giving rise to any claim or right of PUBCO against any such person or
of such person against PUBCO; or




(j)  Any material adverse change in the condition (financial or otherwise) of
the respective properties, assets, liabilities or business of PUBCO.




4.7 Liabilities. Except as otherwise disclosed in PUBCO’s Financial Statements
or to be paid pursuant to the  payment set forth in Section 1.1(d) hereinabove
as listed on Schedule 4.7 attached hereto, PUBCO has no liability or obligation
whatsoever, either direct or indirect, matured or unmatured, accrued, absolute,
contingent or otherwise. In addition, PUBCO and the PUBCO Stockholders represent
that upon Closing, PUBCO will not have any liability or obligation whatsoever,
either direct or indirect, matured or unmatured, accrued, absolute, contingent
or otherwise.




4.8  Tax Matters. Except as disclosed in Schedule 4.8:




(a)  PUBCO has duly filed all material federal, state, local and foreign tax
returns required to be filed by or with respect to them with the Internal
Revenue Service or other applicable taxing authority, and no extensions with
respect to such tax returns have been requested or granted;




(b)  PUBCO has paid, or adequately reserved against in PUBCO’s Financial
Statements, all material taxes due, or claimed by any taxing authority to be
due, from or with respect to them;




(c)  To the best knowledge of PUBCO, there has been no material issue raised or
material adjustment proposed (and none is pending) by the Internal Revenue
Service or any other taxing authority in connection with any of PUBCO’s tax
returns;




(d)  No waiver or extension of any statute of limitations as to any material
federal, state, local or foreign tax matter has been given by or requested from
PUBCO; and




  For the purposes of this Section 4.8, a tax is due (and must therefore either
be paid or adequately reserved against in PUBCO’s Financial Statements) only on
the last date payment of such tax can be made without interest or penalties,
whether such payment is due in respect of estimated taxes, withholding taxes,
required tax credits or any other tax.




4.9  Real Property. PUBCO does not own or lease any real property.




4.10  Books and Records. The books and records of PUBCO delivered to Phoenix
International Stockholders prior to the Closing fully and fairly reflect the
transactions to which PUBCO is a party or by which they or their properties are
bound.




9




--------------------------------------------------------------------------------




4.11  Questionable Payments. PUBCO, nor any employee, agent or representative of
PUBCO has, directly or indirectly, made any bribes, kickbacks, illegal payments
or illegal political contributions using Company funds or made any payments from
PUBCO’s funds to governmental officials for improper purposes or made any
illegal payments from PUBCO’s funds to obtain or retain business.




4.12  Intellectual Property. PUBCO does not own or use any trademarks, trade
names, service marks, patents, copyrights or any applications with respect
thereto. PUBCO and the PUBCO Stockholders have no knowledge of any claim that,
or inquiry as to whether, any product, activity or operation of PUBCO infringes
upon or involves, or has resulted in the infringement of, any trademarks,
trade-names, service marks, patents, copyrights or other proprietary rights of
any other person, corporation or other entity; and no proceedings have been
instituted, are pending or are threatened.




4.13  Insurance. PUBCO has no insurance policies in effect.




4.14  Contracts. Except as set forth on Schedule 4.14, PUBCO has no material
contracts, leases, arrangements or commitments (whether oral or written). PUBCO
is not a party to or bound by or affected by any contract, lease, arrangement or
commitment (whether oral or written) relating to: (a) the employment of any
person; (b) collective bargaining with, or any representation of any employees
by, any labor union or association; (c) the acquisition of services, supplies,
equipment or other personal property; (d) the purchase or sale of real property;
(e) distribution, agency or construction; (f) lease of real or personal property
as lessor or lessee or sublessor or sublessee; (g) lending or advancing of
funds; (h) borrowing of funds or receipt of credit; (i) incurring any obligation
or liability; or (j) the sale of personal property.




4.15 Litigation. PUBCO is not subject to any judgment or order of any court or
quasi-judicial or administrative agency of any jurisdiction, domestic or
foreign, nor is there any charge, complaint, lawsuit or governmental
investigation pending against PUBCO. PUBCO is a plaintiff in any action,
domestic or foreign, judicial or administrative. There are no existing actions,
suits, proceedings against or investigations of PUBCO, and PUBCO knows of no
basis for such actions, suits, proceedings or investigations. There are no
unsatisfied judgments, orders, decrees or stipulations affecting PUBCO or to
which PUBCO is a party.




4.16  Employees. PUBCO has no employees. PUBCO owes no compensation of any kind,
deferred or otherwise, to any current or previous employees. PUBCO has no
written or oral employment agreement with any officer or director of PUBCO.
PUBCO is not a party to or bound by any collective bargaining agreement. Except
as set forth on 4.16, there are no loans or other obligations payable or owing
by PUBCO to any Stockholder, officer, director or employee of PUBCO, nor are
there any loans or debts payable or owing by any of such persons to PUBCO or any
guarantees by PUBCO of any loan or obligation of any nature to which any such
person is a party.




4.17  Employee Benefit Plans. PUBCO does not have any (a) non-qualified deferred
or incentive compensation or retirement plans or arrangements, (b) qualified
retirement plans or arrangements, (c) other employee compensation, severance or
termination pay or welfare benefit plans, programs or arrangements or (d) any
related trusts, insurance contracts or other funding arrangements maintained,
established or contributed to by PUBCO.

 

4.18  Legal Compliance. To the best knowledge of PUBCO, after due investigation,
no claim has been filed against PUBCO alleging a violation of any applicable
laws and regulations of foreign, federal, state and local governments and all
agencies thereof. PUBCO hold all of the material permits, licenses, certificates
or other authorizations of foreign, federal, state or local governmental
agencies required for the conduct of its business as presently conducted.




10




--------------------------------------------------------------------------------




4.19 Subsidiaries and Investments. PUBCO neither owns any capital stock, has any
interest of any kind nor has any agreement or commitment to purchase any
interest, whatsoever in any corporation, partnership, or other form of business
organization.

 

4.20  Broker’s Fees. Neither PUBCO, nor anyone on its behalf has any liability
to any broker, finder, investment banker or agent, or has agreed to pay any
brokerage fees, finder’s fees or commissions, or to reimburse any expenses of
any broker, finder, investment banker or agent in connection with this
Agreement.

 

4.21 Internal Accounting Controls. PUBCO maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. PUBCO
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for PUBCO and designed such disclosure controls
and procedures to ensure that material information relating to PUBCO is made
known to the certifying officers by others within those entities, particularly
during the period in which the PUBCO’s annual and quarterly reports, as the case
may be, is being prepared.




4.22 Listing and Maintenance Requirements. PUBCO’s common stock is currently
quoted on the OTC Bulletin Board and PUBCO has not, in the 12 months preceding
the date hereof, received any notice from the OTC Bulletin Board or the NASD or
any trading market on which PUBCO’s common stock is or has been listed or quoted
to the effect that PUBCO is not in compliance with the quoting, listing or
maintenance requirements of the OTCBB or such other trading market. PUBCO is,
and has no reason to believe that it will not, in the foreseeable future
continue to be, in compliance with all such quoting, listing and maintenance
requirements.

 

4.23 Application of Takeover Protections. PUBCO and its board of directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under PUBCO’s
certificate or articles of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to Phoenix
International or the Phoenix International Stockholders as a result of the
Acquisition or the exercise of any rights by Phoenix International or the
Phoenix International Stockholders pursuant to this Agreement.




4.24 No SEC or NASD Inquiries. Neither PUBCO nor any of its past or present
officers or directors is, or has ever been, the subject of any formal or
informal inquiry or investigation by the SEC or NASD.




4.25 Restrictions on Business Activities. Except as disclosed on Schedule
4.25 hereto, there is no agreement, commitment, judgment, injunction, order or
decree binding upon PUBCO or to which PUBCO is a party which has or could
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of PUBCO, any acquisition of property by PUBCO or the
conduct of business by Phoenix International or PUBCO as currently conducted,
other than such effects, individually or in the aggregate, which have not had
and could not reasonably be expected to have a Material Adverse Effect on PUBCO.




11




--------------------------------------------------------------------------------




4.26 Interested Party Transactions. Except as set forth in the Schedule
4.26 hereto or as reflected in the financial statements to be delivered
hereunder, no employee, officer, director or shareholder of PUBCO or a member of
his or her immediate family is indebted to PUBCO, nor are PUBCO indebted (or
committed to make loans or extend or guarantee credit) to any of them, other
than (i) for payment of salary for services rendered, (ii) reimbursement for
reasonable expenses incurred on behalf of PUBCO, and (iii) for other employee
benefits made generally available to all employees. Except as set forth
in Schedule 4.26, to the knowledge of PUBCO, no employee, officer, director or
shareholder or any member of their immediate families is, directly or
indirectly, interested in any material contract with PUBCO (other than such
contracts as relate to any such individual ownership of interests in or
securities of PUBCO).




4.27  Disclosure. The representations and warranties and statements of fact made
by PUBCO in this Agreement are, as applicable, accurate, correct and complete
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.




ARTICLE 5

INDEMNIFICATION




5.1 PUBCO Stockholders Indemnification. For a period of one year after the
Closing, the PUBCO Stockholders (“Indemnifying Party”) agree to indemnify
Phoenix International, the Phoenix International Stockholders and each of the
officers, agents and directors of Phoenix International or the Phoenix
International Stockholders (each an “Indemnified Party”) against any loss,
liability, claim, damage or expense (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation, commenced or threatened, or any claim whatsoever) (each,
a “Claim”) to which it or they may become subject arising out of or based on
either (i) any breach of or inaccuracy in any of the representations and
warranties or covenants or conditions made by PUBCO and/or the PUBCO
Stockholders herein in this Agreement; or (ii) any and all liabilities arising
out of or in connection with: (A) any of the assets of PUBCO prior to the
Closing; or (B) the operations of PUBCO prior to the Closing (the “PUBCO
Stockholders Indemnification”). During the period of the PUBCO Stockholders
Indemnification, if Phoenix International or the Phoenix International
Stockholders shall become reasonably aware of any Claim covered by this Section
5.1, and while such Claim is unresolved, Phoenix International shall have the
right to issue stop transfer instructions to its transfer agent with respect to
the PUBCO Shares held by the Indemnifying Party.




5.2 Indemnification Procedures. If any action shall be brought against any
Indemnified Party in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnified Party shall promptly notify the Indemnifying Party
in writing, and the Indemnifying Party shall have the right to assume the
defense thereof with counsel of its own choosing. Any Indemnified Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party. The Indemnifying Party will not be liable to any Indemnified
Party under this Article 5 for any settlement by an Indemnified Party effected
without the Indemnifying Party’s prior written consent, which shall not be
unreasonably withheld or delayed; or to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Indemnified Party’s
indemnification pursuant to this Article 5.




12




--------------------------------------------------------------------------------




ARTICLE 6

COVENANTS AND AGREEMENTS OF THE PARTIES

EFFECTIVE PRIOR TO CLOSING




6.1 Corporate Examinations and Investigations. Prior to the Closing, each party
shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
Phoenix International and PUBCO as each party may request. In order that each
party may have the full opportunity to do so, Phoenix International, PUBCO, the
Phoenix International Stockholders and the PUBCO Stockholders shall furnish each
party and its representatives during such period with all such information
concerning the affairs of Phoenix International or PUBCO as each party or its
representatives may reasonably request and cause Phoenix International or PUBCO
and their respective officers, employees, consultants, agents, accountants and
attorneys to cooperate fully with each party’s representatives in connection
with such review and examination and to make full disclosure of all information
and documents requested by each party and/or its representatives. Any such
investigations and examinations shall be conducted at reasonable times and under
reasonable circumstances, it being agreed that any examination of original
documents will be at each party’s premises, with copies thereof to be provided
to each party and/or its representatives upon request.




6.2 Cooperation; Consents. Prior to the Closing, each party shall cooperate with
the other parties to the end that the parties shall (i) in a timely manner make
all necessary filings with, and conduct negotiations with, all authorities and
other persons the consent or approval of which, or the license or permit from
which is required for the consummation of the Acquisition and (ii) provide to
each other party such information as the other party may reasonably request in
order to enable it to prepare such filings and to conduct such negotiations.




6.3 Conduct of Business. Subject to the provisions hereof, from the date hereof
through the Closing, each party hereto shall (i) conduct its business in the
ordinary course and in such a manner so that the representations and warranties
contained herein shall continue to be true and correct in all material respects
as of the Closing as if made at and as of the Closing and (ii) not enter into
any material transactions or incur any material liability not required or
specifically contemplated hereby, without first obtaining the written consent of
Phoenix International and the holders of a majority of voting stock of Phoenix
International on the one hand and PUBCO and the holders of a majority of voting
stock of PUBCO common stock on the other hand. Without the prior written consent
of Phoenix International, the Phoenix International Stockholders, PUBCO or the
PUBCO Stockholders except as required or specifically contemplated hereby, each
party shall not undertake or fail to undertake any action if such action or
failure would render any of said warranties and representations untrue in any
material respect as of the Closing.




6.4 Litigation. From the date hereof through the Closing, each party hereto
shall promptly notify the representative of the other parties of any lawsuits,
claims, proceedings or investigations which after the date hereof are threatened
or commenced against such party or any of its affiliates or any officer,
director, employee, consultant, agent or shareholder thereof, in their
capacities as such, which, if decided adversely, could reasonably be expected to
have a material adverse effect upon the condition (financial or otherwise),
assets, liabilities, business, operations or prospects of such party or any of
its subsidiaries.




6.5 Notice of Default. From the date hereof through the Closing, each party
hereto shall give to the representative of the other parties prompt written
notice of the occurrence or existence of any event, condition or circumstance
occurring which would constitute a violation or breach of this Agreement by such
party or which would render inaccurate in any material respect any of such
party’s representations or warranties herein.




6.6 Share Cancellation. Reserved.




13




--------------------------------------------------------------------------------

 

6.7 Bylaws. If necessary, PUBCO shall amend its Bylaws to permit the election
and/or appointment of additional new directors to PUBCO’s Board of Directors as
set forth in Section 7.1(a) below.




6.8 Confidentiality; Access to Information.




(a) Any confidentiality agreement or letter of intent previously executed by the
parties shall be superseded in its entirety by the provisions of this Agreement.
Each party agrees to maintain in confidence any non-public information received
from the other party, and to use such non-public information only for purposes
of consummating the transactions contemplated by this Agreement. Such
confidentiality obligations will not apply to (i) information which was known to
the one party or their respective agents prior to receipt from the other party;
(ii) information which is or becomes generally known; (iii) information acquired
by a party or their respective agents from a third party who was not bound to an
obligation of confidentiality; and (iv) disclosure required by law. In the event
this Agreement is terminated as provided in Article 8 hereof, each party will
return or cause to be returned to the other all documents and other material
obtained from the other in connection with the Transaction contemplated hereby.




(b) Access to Information.




(i) Phoenix International will afford PUBCO and its financial advisors,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Phoenix International during the period prior to the Closing to
obtain all information concerning the business, including the status of product
development efforts, properties, results of operations and personnel of Phoenix
International, as PUBCO may reasonably request. No information or knowledge
obtained by PUBCO in any investigation pursuant to this Section 6.8 will affect
or be deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Transaction.




(ii) PUBCO will afford Phoenix International and its financial advisors,
underwriters, accountants, counsel and other representatives reasonable access
during normal business hours, upon reasonable notice, to the properties, books,
records and personnel of PUBCO during the period prior to the Closing to obtain
all information concerning the business, including the status of product
development efforts, properties, results of operations and personnel of PUBCO,
as Phoenix International may reasonably request. No information or knowledge
obtained by Phoenix International in any investigation pursuant to this Section
6.8 will affect or be deemed to modify any representation or warranty contained
herein or the conditions to the obligations of the parties to consummate the
Transaction.

 

6.9 Public Disclosure. Except to the extent previously disclosed or to the
extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other party, which consent shall not be
unreasonably withheld. To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such disclosure.
Notwithstanding the foregoing, the parties hereto agree that PUBCO will prepare
and file a Current Report on Form 8-K pursuant to the Exchange Act reasonably
acceptable to Phoenix International to report the execution of this Agreement
and that any party hereto may file any reports as required by the Exchange Act
including, without limitation, any reports on Schedule 13D.




14




--------------------------------------------------------------------------------

 

6.10 Assistance with Post-Closing SEC Reports and Inquiries. Upon the reasonable
request of Phoenix International, after the Closing Date, each PUBCO Stockholder
shall use his reasonable best efforts to provide such information available to
it, including information, filings, reports, financial statements or other
circumstances of PUBCO occurring, reported or filed prior to the Closing, as may
be necessary or required by PUBCO for the preparation of the post-Closing Date
reports that PUBCO is required to file with the SEC to remain in compliance and
current with its reporting requirements under the Exchange Act, or filings
required to address and resolve matters as may relate to the period prior to the
Closing and any SEC comments relating thereto or any SEC inquiry thereof.




ARTICLE 7

CONDITIONS TO CLOSING




7.1  Conditions to Obligations of Phoenix International and the Phoenix
International Stockholders. The obligations of Phoenix International and the
Phoenix International Stockholders under this Agreement shall be subject to each
of the following conditions:




(a) Closing Deliveries. At the Closing, PUBCO and/or the PUBCO Stockholders
shall have delivered or caused to be delivered to Phoenix International and the
Phoenix International Stockholders the following:




(i)  resolutions duly adopted by the Board of Directors of PUBCO authorizing and
approving the Acquisition and the execution, delivery and performance of this
Agreement;




(ii)  a certificate of good standing for PUBCO from its jurisdiction of
incorporation, dated not earlier than five days prior to the Closing Date;




(iii)  written resignations of all officers of PUBCO in office immediately prior
to the Closing, effective on the Closing Date, written resignations of all
directors of PUBCO in office immediately prior to the Closing, effective ten
days following the mailing of the notice on Schedule 14f-1 to PUBCO’s
stockholders in compliance with Section 14(f) of the Securities Exchange Act of
1934, as amended, and Rule 14f-1 thereunder, and board resolutions electing the
new members to the positions with PUBCO

 

(iv) stock certificate representing the PUBCO Shares to be delivered pursuant to
this Agreement registered in the name of the Phoenix International Stockholders;




(v)  this Agreement duly executed by PUBCO and the PUBCO Stockholders;




(vi)  all corporate records, agreements, seals and any other information
reasonably requested by Phoenix International’s representatives with respect to
PUBCO; and




(vii) such other documents as Phoenix International and/or the Phoenix
International Stockholders may reasonably request in connection with the
transactions contemplated hereby.




15




--------------------------------------------------------------------------------




(b) Representations and Warranties to be True. The representations and
warranties of PUBCO and the PUBCO Stockholders herein contained shall be true in
all material respects at the Closing with the same effect as though made at such
time. PUBCO and the PUBCO Stockholders shall have performed in all material
respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing.




(c) Transfer of On-Going Business. All current assets of PUBCO shall have been
transferred to entities owned by certain PUBCO Stockholders, in complete
settlement of outstanding debt owed to such shareholders. PUBCO and/or the PUBCO
Stockholders shall use the proceeds of the purchase price hereunder to settle
all other outstanding debts, payables and liabilities of PUBCO on or prior to
the Closing Date, and such proceeds may be paid out of escrow on the Closing
Date. PUBCO shall have delivered documentary evidence of such transfer(s) and
transactions reasonably satisfactory to Phoenix International.

 

(d) No Assets and Liabilities. At the Closing, PUBCO shall have no liabilities,
debts or payables (contingent or otherwise), no tax obligations, no material
assets, and except as contemplated in this Agreement, no material changes to its
business or financial condition shall have occurred since the date of this
Agreement.




(e) SEC Filings. At the Closing, PUBCO will be current in all SEC filings
required by it to be filed.

  

7.2 Conditions to Obligations of PUBCO and the PUBCO Stockholders. The
obligations of PUBCO and the PUBCO Stockholders under this Agreement shall be
subject to each of the following conditions:




(a) Closing Deliveries. On the Closing Date, Phoenix International and/or the
Phoenix International Stockholders shall have delivered to PUBCO the following:




 

(i)

this Agreement duly executed by Phoenix International and the Phoenix
International Stockholders;




 

(ii)

resolutions duly adopted by the Board of Directors of Phoenix International
authorizing and approving the Acquisition and the execution, delivery and
performance of this Agreement;




 

(iii)

stock certificates representing the Phoenix International Shares to be delivered
pursuant to this Agreement duly endorsed or accompanied by duly executed stock
powers;




 

 

(iv)

such other documents as PUBCO may reasonably request in connection with the
transactions contemplated hereby.








16




--------------------------------------------------------------------------------




(b) Representations and Warranties True and Correct. The representations and
warranties of Phoenix International and the Phoenix International Stockholders
herein contained shall be true in all material respects at the Closing with the
same effect as though made at such time. Phoenix International and the Phoenix
International Stockholders shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Closing.




ARTICLE 8

SEC FILING; TERMINATION




8.1 At or prior to Closing, PUBCO shall prepare the information statement
required by Rule 14f-1 promulgated under the Exchange Act (“14f-1 Information
Statement”), and PUBCO shall file the 14f-1 Information Statement with the SEC
and mail the same to each of PUBCO’s shareholders of record.




8.2 This Agreement may be terminated at any time prior to the Closing:




(a) by mutual written agreement of PUBCO and Phoenix International;




(b) by either PUBCO or Phoenix International if the Transaction shall not have
been consummated for any reason by July 31, 2011; provided, however, that the
right to terminate this Agreement under this Section 8.2(b) shall not be
available to any party whose action or failure to act has been a principal cause
of or resulted in the failure of the Transaction to occur on or before such date
and such action or failure to act constitutes a breach of this Agreement;




(c) by either PUBCO or Phoenix International if a governmental entity shall have
issued an order, decree or ruling or taken any other action, in any case having
the effect of permanently restraining, enjoining or otherwise prohibiting the
Transaction, which order, decree, ruling or other action is final and
non-appealable;




(d) by Phoenix International, upon a material breach of any representation,
warranty, covenant or agreement on the part of PUBCO set forth in this
Agreement, or if any representation or warranty of PUBCO shall have become
materially untrue, in either case such that the conditions set forth in Section
7.1 would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
inaccuracy in PUBCO’s representations and warranties or breach by PUBCO is
curable by PUBCO prior to the Closing Date, then Phoenix International may not
terminate this Agreement under this Section 8.2(d) for thirty (30) days after
delivery of written notice from Phoenix International to PUBCO of such breach,
provided PUBCO continues to exercise commercially reasonable efforts to cure
such breach (it being understood that Phoenix International may not terminate
this Agreement pursuant to this Section 8.2(d) if it shall have materially
breached this Agreement or if such breach by PUBCO is cured during such thirty
(30)-day period); or





17




--------------------------------------------------------------------------------




(e) by PUBCO, upon a material breach of any representation, warranty, covenant
or agreement on the part of Phoenix International or Phoenix International
Stockholders set forth in this Agreement, or if any representation or warranty
of Phoenix International or Phoenix International Stockholders shall have become
materially untrue, in either case such that the conditions set forth in Section
7.2 would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
inaccuracy in Phoenix International’s or Phoenix International Stockholders’
representations and warranties or breach by Phoenix International or Phoenix
International Stockholders is curable by Phoenix International or Phoenix
International Stockholders prior to the Closing Date, then PUBCO may not
terminate this Agreement under this Section 8.2(e) for thirty (30) days after
delivery of written notice from PUBCO to Phoenix International and Phoenix
International Stockholders of such breach, provided Phoenix International and
Phoenix International Stockholders continue to exercise commercially reasonable
efforts to cure such breach (it being understood that PUBCO may not terminate
this Agreement pursuant to this Section 8.2(e) if it shall have materially
breached this Agreement or if such breach by Phoenix International or Phoenix
International Stockholders is cured during such thirty (30)-day period).




8.3 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.2 above will be effective immediately upon (or, if the
termination is pursuant to Section 8.2(d) or Section 8.2(e) and the proviso
therein is applicable, thirty (30) days after) the delivery of written notice of
the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.2, this Agreement shall
be of no further force or effect and the Transaction shall be abandoned, except
as set forth in this Section 8.2, Section 8.3 and Article 9 (General
Provisions), each of which shall survive the termination of this Agreement.

 

ARTICLE 9

GENERAL PROVISIONS




9.1  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, sent by
overnight courier or mailed by registered or certified mail (postage prepaid and
return receipt requested) to the party to whom the same is so delivered, sent or
mailed at addresses set forth on the signature page hereof (or at such other
address for a party as shall be specified by like notice).




9.2  Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to sections and
articles of this Agreement unless otherwise stated.

 




9.3  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.




9.4  Miscellaneous. This Agreement (together with all other documents and
instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.




18




--------------------------------------------------------------------------------




9.5 Separate Counsel. Each party hereby expressly acknowledges that it has been
advised to seek its own separate legal counsel for advice with respect to this
Agreement, and that no counsel to any party hereto has acted or is acting as
counsel to any other party hereto in connection with this Agreement.




9.6  Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.




9.7  Counterparts and Facsimile Signatures. This Agreement may be executed in
two or more counterparts, which together shall constitute a single agreement.
This Agreement and any documents relating to it may be executed and transmitted
to any other party by facsimile, which facsimile shall be deemed to be, and
utilized in all respects as, an original, wet-inked manually executed document.




9.8 Amendment. This Agreement may be amended, modified or supplemented only by
an instrument in writing executed by Phoenix International, PUBCO, and holders
of a majority of outstanding voting stock of Phoenix International and the
holders of a majority of outstanding voting stock of PUBCO; provided that, the
consent of any Phoenix International or PUBCO Stockholder that is a party to
this Agreement shall be required if the amendment or modification would
disproportionately affect such stockholder (other than by virtue of their
ownership of Phoenix International or PUBCO shares, as applicable).




9.9 Parties In Interest. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective heirs, legal representatives, successors and assigns of the
parties hereto.




9.10 Waiver. No waiver by any party of any default or breach by another party of
any representation, warranty, covenant or condition contained in this Agreement
shall be deemed to be a waiver of any subsequent default or breach by such party
of the same or any other representation, warranty, covenant or condition. No
act, delay, omission or course of dealing on the part of any party in exercising
any right, power or remedy under this Agreement or at law or in equity shall
operate as a waiver thereof or otherwise prejudice any of such party’s rights,
powers and remedies. All remedies, whether at law or in equity, shall be
cumulative and the election of any one or more shall not constitute a waiver of
the right to pursue other available remedies.




9.11 Expenses. At or prior to the Closing, the parties hereto shall pay all of
their own expenses relating to the transactions contemplated by this Agreement,
including, without limitation, the fees and expenses of their respective counsel
and financial advisers.




[Signature Pages Follow]

 





19




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.







TK Star Design, Inc







By: /s/ Thomas P. Kinney

Thomas P. Kinney, President, CEO







Phoenix International (China) Limited







By: /s/ Guolin Yang

Guolin Yang, President







Phoenix International Shareholders:







By: /s/ Guolin Yang

Guolin Yang







By: /s/ Jun Liang

Jun Liang







By: /s/ Hongdong Xu

Hongdong Xu







By: /s/ Zhenping Wang

Zhenping Wang







PUBCO STOCKHOLDERS:







By: /s/ Thomas P. Kinney

Thomas P. Kinney







By: /s/ Terry Kowalsky

Terry Kowalsky





20




--------------------------------------------------------------------------------

SCHEDULE 1.1(a):

Phoenix International Shareholder




Name

Number of PUBCO Shares to Receive at Closing

Guolin Yang

17,873,934

Zhenping Wang

1,304,570

Jun Liang

10,163,610

Hongdong Xu

7,009,386

 

 

Total

36,351,500







SCHEDULE 4.

SEC Documents




Available at




http://www.sec.gov/cgi-bin/browse-edgar?company=tk+star+design&match=&CIK=&filenum=&State=&Country=&SIC=&owner=exclude&Find=Find+Companies&action=getcompany

 




SCHEDULE 4.7:

Events Subsequent to Financial Statements




None.

 

SCHEDULE 4.8:

Liabilities to Be Paid Out of Closing Proceeds




None




SCHEDULE 4.14:

Tax Matters




None.




SCHEDULE 4.25:

Restrictions on Business Activities




None.




SCHEDULE 4.26 :

Interested Party Transactions




None.











21


